Fourth Court of Appeals
                                San Antonio, Texas
                                      July 20, 2022

                         Nos. 04-22-00268-CR, 04-22-00269-CR

                                   Shelton DAVISON,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

          From the Criminal District Court, Magistrate Court, Bexar County, Texas
                       Trial Court Nos. 2021CR5908, 2022CR2277
                      Honorable Andrew Carruthers, Judge Presiding

                                         ORDER

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on July 20, 2022.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2022.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court